UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1147



ROSEMARY L. JIMENEZ,

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner of Social Security; NEIL A.G.
MCPHIE, United States Merit System Protection Board; LINDA M.
SPRINGER, United States Office of Personnel Management,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:06-
cv-01446-JFM)


Submitted:   September 11, 2008           Decided:   October 3, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rosemary L. Jimenez, Appellant Pro Se. James A. Frederick, GOODELL
DEVRIES LEECH & DANN, LLP, Baltimore, Maryland; Alex Samuel Gordon,
OFFICE OF THE UNITED STATES ATTORNEY, Allen F. Loucks, Jennifer
Wright Schick, Assistant United States Attorneys, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rosemary L. Jimenez appeals the district court’s order

granting the Defendants’ motion to dismiss.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   Jimenez v. Astrue, No.

1:06-cv-01446-JFM (D. Md. Dec. 20, 2006).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                                2